Exhibit 10.12

INCREMENTAL FACILITY AGREEMENT

May 9, 2013

Encore Capital Group, Inc.

3111 Camino Del Rio North

Suite 1300

San Diego, California

Attention: Chief Financial Officer

Re: Incremental Facility Agreement

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of November 5, 2012, as amended by that certain Amendment No. 1 to
Amended and Restated Credit Agreement dated as of the date hereof (as so
amended, and as the same may be further amended, restated, modified,
supplemented, extended or replaced from time to time, the “Credit Agreement”),
by and among Encore Capital Group, Inc. (“Borrower”), the several banks and
other financial institutions and lenders from time to time party thereto (the
“Lenders”), SunTrust Bank, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent, issuing bank and swingline lender.
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings set forth in the Credit Agreement. This Incremental Facility
Agreement (i) is an “Incremental Facility Amendment” (as defined in the Credit
Agreement) and the Credit Agreement is hereby amended in accordance with the
terms and conditions herein and (ii) shall be deemed to be a “Loan Document”
under the Credit Agreement.

At the request of the Borrower, each of the lenders identified on the signature
pages hereto (each, an “Incremental Lender” and collectively, the “Incremental
Lenders”) hereby agrees, severally and not jointly, to provide (i) an
Incremental Revolving Commitment to the Borrower in the amount set forth
opposite such Incremental Lender’s name under the heading “Incremental Revolving
Commitment” on Annex I attached hereto (as to each Incremental Lender, the
“Incremental Revolving Commitment”) and (ii) a commitment to make Incremental
Term Loans to the Borrower in the amount set forth opposite such Incremental
Lender’s name under the heading “Incremental DDTL Commitment” on Annex I
attached hereto (as to each Incremental Lender, the “Incremental DDTL
Commitment” and together with the Incremental Revolving Commitment of such
Incremental Lender, the “Incremental Commitments”; the Incremental Commitments,
together with the Incremental Term Loans funded pursuant to the Incremental DDTL
Commitment and the Incremental Revolving Loans funded pursuant to the
Incremental Revolving Commitment, the “Incremental Facility”), which Incremental
Term Loans may be made, at the option of the Borrower, in a single Borrowing in
a single tranche on any Business Day from the date hereof through the DDTL
Commitment Termination Date (defined below) (such period, the “DDTL Commitment
Period”); provided that the Borrower shall give the Administrative Agent written
notice no later than 11:00 a.m. (Eastern Time) (x) one (1) Business Day prior to
the date of the requested Borrowing in the case of a Base Rate Borrowing or
(y) three (3) Business Days prior to the date of the requested Borrowing in the
case of a Eurodollar Borrowing in substantially the form of Exhibit I attached
hereto. Except as expressly provided otherwise herein, the Incremental Facility
provided pursuant to this Agreement shall be subject to all of the terms and
conditions set forth in the Credit Agreement. As used herein, the “DDTL
Commitment Termination Date” shall mean the earliest to occur of (i) the date
that is



--------------------------------------------------------------------------------

ninety (90) days following the date hereof, (ii) the date that the Incremental
DDTL Commitment is permanently reduced to zero or otherwise terminated pursuant
to the immediately succeeding paragraph below, (iii) the date on which the Asset
Acceptance Acquisition is consummated (and, to the extent the Asset Acceptance
Acquisition is to be funded under the Incremental DDTL Commitments, the
Incremental Term Loans are drawn on such date) and (iv) the date on which all
Incremental Term Loans have been made by the Incremental Lenders to the
Borrower.

The Borrower may, upon not less than three (3) Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent (which notice shall be irrevocable), reduce in part the
Incremental DDTL Commitment, or terminate the Incremental DDTL Commitment in
whole; provided that (i) any partial reduction shall apply to reduce
proportionately and permanently the Incremental DDTL Commitment of each
Incremental Lender and (ii) any partial reduction shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000. The Incremental DDTL
Commitment will terminate upon the occurrence of any Event of Default in
accordance with Section 8.2 of the Credit Agreement.

During the DDTL Commitment Period, the Borrower shall pay to each Incremental
Lender holding an Incremental DDTL Commitment a ticking fee (the “DDTL Ticking
Fee”) in an amount equal to the Applicable Percentage per annum multiplied by
the amount of the Incremental DDTL Commitment of such Incremental Lender
outstanding each day, whether or not any borrowing of Incremental Term Loans
occurs. The DDTL Ticking Fee shall accrue from the date hereof through and
including the DDTL Commitment Termination Date and shall be payable (i) monthly
on the last day of each month during the DDTL Commitment Period, beginning on
May 31, 2013 and (ii) on the DDTL Commitment Termination Date. The DDTL Ticking
Fee shall be in addition to any fees owing by the Borrower pursuant to
Section 2.14(b) through (d) of the Credit Agreement.

Each Incremental Lender, the Borrower and the Administrative Agent acknowledges
and agrees that the Incremental Revolving Commitment provided pursuant to this
Agreement shall constitute a “Revolving Commitment” and any Incremental Term
Loan provided pursuant to this Agreement shall constitute a “Term Loan”, in each
case for all purposes of the Credit Agreement and the other applicable Loan
Documents. Furthermore, each of the parties to this Agreement hereby agrees
(i) to the terms set forth on Annex I hereto in respect of the Incremental
Facility, (ii) that the Incremental Revolving Commitment, and the Revolving
Loans funded thereunder, shall be on the same terms and conditions as the
Revolving Commitments and Revolving Loans under the Credit Agreement,
(iii) that, except as otherwise expressly set forth herein, the Incremental Term
Loans shall be on the same terms and conditions as the Term Loans under the
Credit Agreement and (iv) Schedule II-A to the Credit Agreement is hereby
amended as reflected under the heading “Incremental Lender Commitments” in Annex
I hereto.

Each Incremental Lender hereby (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, in the case of any Incremental Lender
that is not an existing Lender, to become a Lender under the Credit Agreement
pursuant to a Lender Joinder Agreement substantially in the form attached as
Annex II hereto, (ii) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
and the other Loan Documents, (iii) irrevocably authorizes the Administrative
Agent to take such action on its behalf under this Agreement, the other Loan
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
thereof and such other powers as are reasonably incidental thereto, (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of



--------------------------------------------------------------------------------

the Credit Agreement and the other Loan Documents are required to be performed
by it as a Lender and (v) in the case any such Incremental Lender is a Foreign
Lender, attaches the forms and/or certificates referred to in Section 2.20(g) of
the Credit Agreement, certifying as to its entitlement as of the date hereof to
a complete exemption from, or a reduction of, United States withholding taxes
with respect to all payments to be made to it by the Borrower under the Credit
Agreement and the other Loan Documents.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, the Borrower and each Guarantor,
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of facsimile or other form of electronic transmission
permitted under the Credit Agreement) hereof, (iii) the payment of any fees then
earned, due and payable in connection herewith and (iv) the satisfaction (or
waiver in writing) of any other conditions precedent set forth in Section 4 of
Annex I hereto (such date, the “Agreement Effective Date”), each Incremental
Lender (a) shall be obligated to fund Revolving Loans and Incremental Term Loans
provided to be made by it, and participate in Letters of Credit and Swingline
Loans required to be participated in by it, in each case as provided in this
Agreement on the terms, and subject to the conditions, set forth in the Credit
Agreement and in this Agreement, and (b) to the extent provided in this
Agreement, shall have the rights and obligations of a Lender thereunder and
under the other applicable Loan Documents.

Each of the Borrower and each Guarantor acknowledges and agrees that (i) it
shall be liable for all Obligations with respect to the Incremental Facility
created hereunder and (ii) all such Obligations (including the Incremental
Revolving Loans, the Incremental Term Loans and the obligations to pay the DDTL
Ticking Fee) shall constitute (and be included in the definition of) “Secured
Obligations” under the Credit Agreement and be entitled to the benefits of the
respective Collateral Documents and the Guaranty Agreement as, and to the
extent, provided in the Credit Agreement and in such other Loan Documents.

Attached hereto as Annex III is the officer’s certificate required pursuant to
Section 2.24(a) of the Credit Agreement certifying as to compliance with clauses
(i), (ii) and (iii) of such Section and containing the calculations (in
reasonable detail) required by such clause (ii) thereof.

The Borrower may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of same to each Incremental Lender
and one copy to the Administrative Agent before the close of business on May 9,
2013. If the Borrower does not so accept this Agreement by such time, the
obligations of the Incremental Lenders to provide the Incremental Facility set
forth in this Agreement shall be deemed canceled and of no force or effect.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Loan Documents pursuant to Section 10.2 of the Credit
Agreement.

THIS AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT, IN ANY EVENT, GIVING EFFECT TO SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

[Signature Pages Follow]



--------------------------------------------------------------------------------

Very truly yours, Amalgamated Bank, as Lender By:  

/s/ Jackson Eng

Name:   Jackson Eng Title:   First Vice President CATHAY BANK, CALIFORNIA
BANKING CORPORATION, as Lender By:  

/s/ Shahid Kathrada

Name:   Shahid Kathrada Title:   Vice President Chang Hwa Commercial Bank, Ltd.,
New York Branch, as Lender By:  

/s/ Eric Y.S. Tsai

Name:   Eric Y.S. Tsai Title:   V.P. & General Manager Citibank N.A., as Lender
By:  

/s/ Rita Raychaudhuri

Name:   Rita Raychaudhuri Title:   Senior Vice President Fifth Third Bank, as
Lender By:  

/s/ Gregory J Vollmer

Name:   Gregory J Vollmer Title:   Vice President

Signature Page to

Incremental Facility Agreement



--------------------------------------------------------------------------------

First Bank, as Lender By:  

/s/ Susan J. Pepping

Name:   Susan J. Pepping Title:   Senior Vice President FLAGSTAR BANK, as Lender
By:  

/s/ Thomas Kuslits

Name:   Thomas Kuslits Title:   Executive Vice President ING Capital LLC, as
Lender By:  

/s/ Mary Forstner

Name:   Mary Forstner Title:   Director ThePrivateBank and Trust Company, as
Lender By:  

/s/ Amy Spachner

Name:   Amy Spachner Title:   Officer Raymond James Bank, N.A., as Lender By:  

/s/ Kathy Bennett

Name:   Kathy Bennett Title:   Vice President RBS CITIZENS, N.A., as Lender By:
 

/s/ Megan Livingston

Name:   Megan Livingston Title:   Vice President

Signature Page to

Incremental Facility Agreement



--------------------------------------------------------------------------------

TORREY PINES BANK, as Lender By:  

/s/ Robert McNamara

Name:   Robert McNamara Title:   Senior Vice President Union Bank, as Lender By:
 

/s/ Edmund Ozorio

Name:   Edmund Ozorio Title:   Vice President

Signature Page to

Incremental Facility Agreement



--------------------------------------------------------------------------------

Agreed and Accepted as of the date first written above:

 

SUNTRUST BANK, as Administrative Agent, Issuing Bank and Swingline Lender By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Vice President

Signature Page to

Incremental Facility Agreement



--------------------------------------------------------------------------------

Agreed and Accepted as of the date first written above:

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ J. Brandon Black

  Name:   J. Brandon Black   Title:   CEO

Signature Page to

Incremental Facility Agreement



--------------------------------------------------------------------------------

Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Facility Agreement and to the establishment of the Incremental
Facility and the Obligations incurred related thereto.

 

MIDLAND CREDIT MANAGEMENT, INC. MIDLAND FUNDING LLC MIDLAND PORTFOLIO SERVICES,
INC. MIDLAND FUNDING NCC-2 CORPORATION MIDLAND INTERNATIONAL LLC MRC RECEIVABLES
CORPORATION PROPEL ACQUISITION, LLC By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President MIDLAND INDIA LLC By:  

/s/ Glen V. Freter

Name:   Glen V. Freter Title:   Treasurer

Signature Page to

Incremental Facility Agreement



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR

INCREMENTAL FACILITY AGREEMENT

 

1. Name of Borrower: Encore Capital Group, Inc., a Delaware limited liability
company.

 

2. Date upon which Incremental Revolving Commitment is to become effective:
May 9, 2013.

 

3. Date upon which the Incremental DDTL Commitment is to become effective:
May 9, 2013.

 

4. Date upon which the Incremental Revolving Loans mature: the Revolving
Commitment Termination Date.

 

5. Date upon which the Incremental Term Loans mature: Six months from the date
of funding of the Incremental Term Loans (the “Funding Date”)

 

6. Amortization of Incremental Term Loans: the Incremental Term Loans will
amortize in six equal monthly installments, with the first such payment to be
made on the date one month after the Funding Date.

 

7. Applicable Margin for Incremental Facility (including Incremental Term
Loans): Identical to the “Applicable Margin” (as defined in the Credit
Agreement) with respect to Revolving Loans (Schedule I-A to the Credit
Agreement).

 

8. Applicable Percentage for DDTL Ticking Fee: Identical to the “Applicable
Percentage” (as defined in the Credit Agreement) with respect to Revolving Loans
(Schedule 1-A to the Credit Agreement.

 

9. Interest payments: Interest in respect of the Incremental Term Loans shall be
due and payable on the same date on which principal in respect of the
Incremental Term Loans is due and payable.

 

10. Collateral: The Incremental Facility shall be secured by the same Collateral
and shall have the same priority as the other Loans under the Credit Agreement.

 

11. Use of Proceeds: The Incremental DDTL Commitment, and the proceeds of all
the Incremental Term Loans funded thereunder, shall be used solely to pay a
portion of purchase price of the Asset Acceptance Acquisition.

 

12. Other Conditions Precedent:

 

  (a) Officer’s Certificate: The Administrative Agent shall have received a
certificate signed by a Responsible Officer substantially in the form attached
as Annex III;

 

  (b) Legal Opinion: The Administrative Agent shall have received a favorable
written opinion of Pillsbury Winthrop Shaw Pittman LLC addressed to the
Administrative Agent and each Incremental Lender covering such matters relating
to the Borrower and the transactions contemplated under the Incremental Facility
Agreement as the Administrative Agent or Barclays shall reasonably request; and

 

  (c) Satisfaction of Conditions in Section 3.2: At the time of proposed funding
of each Incremental Facility, the conditions precedent set forth in Section 3.2
of the Credit Agreement shall have been satisfied.

 

Annex I



--------------------------------------------------------------------------------

13. Incremental Lender Commitments:

 

Incremental Lender

   Incremental Revolving
Commitment      Incremental DDTL
Commitment      Total Incremental
Facilities  

RBS Citizens, N.A.

   $ 26,250,000.00       $ 8,750,000.00       $ 35,000,000.00   

ING Capital, LLC

   $ 18,750,000.00       $ 6,250,000.00       $ 25,000,000.00   

Flagstar Bank, fsb

   $ 18,750,000.00       $ 6,250,000.00       $ 25,000,000.00   

The PrivateBank and Trust Company

   $ 18,750,000.00       $ 6,250,000.00       $ 25,000,000.00   

Torrey Pines Bank

   $ 22,000,000.00       $ 3,000,000.00       $ 25,000,000.00   

Raymond James Bank, N.A.

   $ 15,000,000.00       $ 5,000,000.00       $ 20,000,000.00   

Citibank, N.A.

   $ 11,250,000.00       $ 3,750,000.00       $ 15,000,000.00   

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 11,250,000.00       $ 3,750,000.00       $ 15,000,000.00   

Fifth Third Bank

   $ 10,000,000.00       $ 0       $ 10,000,000.00   

Union Bank

   $ 7,500,000.00       $ 2,500,000.00       $ 10,000,000.00   

Amalgamated Bank

   $ 3,750,000.00       $ 1,250,000.00       $ 5,000,000.00   

Cathay Bank, California Banking Corporation

   $ 3,750,000.00       $ 1,250,000.00       $ 5,000,000.00   

First Bank

   $ 1,875,000.00       $ 625,000.00       $ 2,500,000.00      

 

 

    

 

 

    

 

 

 

TOTAL

   $ 168,875,000.00       $ 48,625,000.00       $ 217,500,000.00      

 

 

    

 

 

    

 

 

 

 

Annex I



--------------------------------------------------------------------------------

ANNEX II

FORM OF LENDER JOINDER AGREEMENT

This LENDER JOINDER AGREEMENT, is made this May 9, 2013 (the “Joinder Agreement”
or this “Agreement”), by and among [NEW LENDERS] (each, a “New Lender” and,
collectively, the “New Lenders”), ENCORE CAPITAL GROUP, INC. a Delaware
corporation (the “Borrower”), and SUNTRUST BANK, in its capacity as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referenced below.

RECITALS:

WHEREAS, reference is hereby made to (i) the Amended and Restated Credit
Agreement, dated as of November 5, 2012, as amended by that certain Amendment
No. 1 to Amended and Restated Credit Agreement dated as of the date hereof (as
so amended, and as the same may be further amended, restated, modified,
supplemented, extended or replaced from time to time, the “Credit Agreement”),
by and among the Borrower, the several banks and other financial institutions
and lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent and (ii) that certain Incremental Facility Agreement, dated
as of the date hereof (the “Incremental Facility Agreement”), by and among the
Borrower, the Lenders signatory thereto, each New Lender and the Administrative
Agent. Unless otherwise defined herein, capitalized terms used herein shall have
the respective meanings set forth in the Credit Agreement.

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Facilities with Additional Lenders who will
become Lenders under the Credit Agreement by, among other things, entering into
this Joinder Agreement; and

WHEREAS, each New Lender has agreed to provide Incremental Commitments (as
defined in the Incremental Facility Agreement) pursuant to the Incremental
Facility Agreement and to become a Lender for all purposes under the Credit
Agreement.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, each New Lenders agrees as follows:

1. Subject to the terms and conditions hereof and of the Credit Agreement, each
of the New Lenders hereby agrees to become a “Lender” under the Credit Agreement
with the Commitments as set forth in the Incremental Facility Agreement.

2. Each New Lender hereby (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and the Incremental Facility Agreement and to become a
Lender under the Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents, (iii) irrevocably authorizes
the Administrative Agent to take such action on its behalf under the Credit
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties thereunder as are specifically delegated to or required of the
Administrative Agent by the terms thereof and such other powers as are
reasonably incidental thereto, (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender and (v) in the case any such Incremental Lender is a Foreign Lender,
attaches the forms and/or certificates referred to in Section 2.20(g) of the
Credit Agreement, certifying as to its entitlement as of the date hereof to a
complete exemption from, or a reduction of, United States withholding taxes with
respect to all payments to be made to it by the Borrower under the Credit
Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

3. Each New Lender agrees to provide its Incremental Commitment as set forth in
the Incremental Facility Agreement.

4. Each New Lender acknowledges and agrees that upon its execution of this
Agreement and the provision of its Incremental Commitments, such New Lender
shall become a “Lender” under, and for all purposes of, the Credit Agreement and
the other Loan Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender thereunder.

5. For purposes of Section 10.1 of the Credit Agreement, the initial notice
address of each New Lender shall be as set forth below its signature below.

6. Upon execution, delivery and effectiveness hereof, the Administrative Agent
will record the Incremental Commitments provided by each New Lender and any
Loans funded thereunder in the Register.

7. This Agreement may not be amended, waived, supplemented or otherwise modified
except (i) prior to the effectiveness of this Agreement, by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto, and (ii) upon and following the effectiveness of this Agreement, as
provided by Section 10.2 of the Credit Agreement.

8. This Agreement, the Credit Agreement, the Incremental Facility Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

9. THIS AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT, IN ANY EVENT, GIVING EFFECT TO SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

10. This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first set forth above.

 

[NEW LENDER] By:  

 

Name:  

 

Title:  

 

Notice Address:  

Attention:   Telephone:   Facsimile:  

[NEW LENDER] By:  

 

Name:  

 

Title:  

 

Notice Address:  

Attention:   Telephone:   Facsimile:  

[NEW LENDER] By:  

 

Name:  

 

Title:  

 

Notice Address:  

Attention:   Telephone:   Facsimile:  

[NEW LENDER] By:  

 

Name:  

 

Title:  

 

Notice Address:  

Attention:   Telephone:   Facsimile:  



--------------------------------------------------------------------------------

Agreed and Accepted as of the date first written above:

 

ENCORE CAPITAL GROUP, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Agreed and Accepted as of the date first written above:

 

SUNTRUST BANK, as Administrative Agent, Issuing Bank and Swingline Lender

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

ANNEX III

OFFICER’S CERTIFICATE

May     , 2013

This Officer’s Certificate is being executed and delivered in connection with
that certain Incremental Facility Agreement, dated as of the date hereof (the
“Incremental Facility Agreement”) by and among Encore Capital Group, Inc. (the
“Borrower”), each lender signatory thereto (each, an “Incremental Lender” and
collectively, the “Incremental Lenders”) and SunTrust Bank, as administrative
agent (the “Agent”) under that certain Amended and Restated Credit Agreement, as
amended by that certain Amendment No. 1 to Amended and Restated Credit Agreement
dated as of the date hereof (as so amended, and as the same may be further
amended, restated, modified, supplemented, extended or replaced from time to
time, the “Credit Agreement”), by and among the Borrower, the several banks and
other financial institutions and lenders from time to time party thereto (the
“Lenders”), the Agent, in its capacity as administrative agent for the Lenders,
as collateral agent for the Secured Parties, as issuing bank and as swingline
lender and the other agents and arrangers party thereto, pursuant to which each
Incremental Lender is willing to extend to the Borrower an Incremental Revolving
Commitment and an Incremental DDTL Commitment. Capitalized terms used herein but
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The undersigned, a Responsible Officer of the Borrower, in such capacity and not
individually, hereby certifies on behalf of the Borrower the following:

 

  (a) no Default or Event of Default has occurred and is continuing or will
result from the consummation of the transactions contemplated by the Incremental
Facility Agreement;

 

  (b) the Borrower and its Subsidiaries are in pro forma compliance with each of
the covenants set forth in Article VI of the Credit Agreement as of the last day
of the most recently ended Fiscal Quarter after giving effect to the Incremental
Revolving Commitment and the Incremental DDTL Commitment to be provided by each
Incremental Lender (assuming for such purpose that both the Incremental
Revolving Commitment and the Incremental DDTL Commitment are fully drawn at such
time) and attached hereto as Exhibit A are the calculations (in reasonable
detail) demonstrating such compliance;

 

  (c) all of the conditions set forth in Section 3.2 of the Credit Agreement
have been satisfied; and

 

  (d) attached hereto as Exhibit B is a true and correct copy of the resolutions
of the Borrower which approve the incurrence of the Incremental Facility.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate to
be effective as of the date first written above.

 

ENCORE CAPITAL GROUP, INC. By:  

 

  Name:   Title:

[Signature Page to Officer’s Certificate]



--------------------------------------------------------------------------------

EXHIBIT A

Covenant Compliance Calculations



--------------------------------------------------------------------------------

EXHIBIT B

RESOLUTIONS

See attached.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF INCREMTAL TERM LOAN BORROWING

            , 2013

SunTrust Bank,

as Administrative Agent

for the Lenders referred to below

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 5, 2012, as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement dated as of the date hereof (as so amended, and as the
same may be further amended, restated, modified, supplemented, extended or
replaced from time to time, the “Credit Agreement”), by and among Encore Capital
Group, Inc., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions and lenders from time to time party thereto (the
“Lenders”), SunTrust Bank, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as collateral agent for the Secured
Parties, as issuing bank and as swingline lender and the other agents and
arrangers party thereto. Capitalized terms used herein but not defined herein
shall have the meaning assigned to such terms in the Credit Agreement. This
notice constitutes a Notice of Incremental Term Loan Borrowing, and the Borrower
hereby requests a Borrowing of Incremental Term Loans under the Credit
Agreement, and in that connection the Borrower hereby specifies the following
information with respect to such Borrowing requested hereby1:

 

  A. The aggregate amount of the proposed Borrowing is $        .

 

  B. The Business Day of the proposed Borrowing is              , 2013.

 

  C. The Borrowing is to be comprised of [Eurodollar]/[Base Rate]2 Loans.

 

  D. [The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be [—] months.]3

 

1  Notice must be provided in writing (or by telephone promptly confirmed in
writing) prior to 11:00am Eastern Time (x) 1 Business Day prior to the date of
any proposed Base Rate Borrowing or (y) 3 Business Days prior to the date of the
proposed Eurodollar Borrowing.

2  Select one.

3  Include Section D when requesting Eurodollar Loans only. May be 1, 2, 3, or 6
months and shall end no later than the date that is six months following the
date specified in Section B above.

 

EXHIBIT I



--------------------------------------------------------------------------------

  E. The proceeds of the proposed Borrowing shall be distributed in accordance
with the following wiring instructions:

 

Bank Name:   

 

   ABA:   

 

   Acct Name:   

 

   Acct #:   

 

   Ref:   

 

   Attn:   

 

  

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b), (c) and (d) of Section 3.2 of the Credit Agreement are
satisfied.

[Signature Page Follows]

 

EXHIBIT I



--------------------------------------------------------------------------------

Very truly yours,

ENCORE CAPITAL GROUP, INC.,

as Borrower

By:  

 

  Name:   Title:

 

EXHIBIT I